DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2022 has been entered.
 
Status of Claims
Claims 1-22 and 24 are pending. Claims 14-22 and 24 were previously withdrawn. As a result of Applicant’s telephonic election (see “Election/Restriction” Section below), claims 8-13 are also withdrawn. Claims 1-7 are subject to examination on the merits.

Response to Amendments
The claim objections are withdrawn.
Because applicant’s amendments are not responsive, the 35 USC 112(a) and 112(b) rejections regarding “elements configured to initiate and maintain a rotational velocity of the first cleaning medium” are maintained.

Response to Arguments
Applicant's arguments filed 11/7/2022 have been fully considered but they are not persuasive. Applicant asserts that the prior art of record fails to teach certain limitations of the claims as amended (see remarks at 11-13). Because those limitations are newly introduced through amendment, they are addressed in the art rejection below.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to an apparatus, classified in CPC B24C 3/00.
II. Claims 8-13, drawn to an apparatus, classified in CPC A47L 7/0052.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed (Invention II) does not require the particulars of the subcombination as claimed (Invention I) because the combination does not require “the first cleaning medium comprising a plurality of particles having an average diameter of about 0.5 mm to about 3 mm, the plurality of particles being selected from the group consisting of polymeric particles, ceramic particles, glass particles, polymer-coated glass particles, polymer-coated ceramic particles, and combinations thereof.”  The subcombination has separate utility such as providing cleaning effects via impact/grit/abrasion.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with NICHOLAS SMITH on 12/12/2022, a provisional election was made WITH traverse to prosecute Invention I (claims 1-7).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Interpretation
As explained in previous Action(s), this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“vacuum system” in claim 1.
“filtering system” in claim 1.
“coupling mechanism” in claims 2 and 3.
“elements” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
“vacuum system” is interpreted as requiring the structure(s) of a vacuum pump (see para. 0074), and equivalents thereof.
“filtering system” is interpreted as requiring the structure(s) of a filter (see para. 0071, 0086), and equivalents thereof.
“coupling mechanism” is interpreted as requiring the structure(s) of a press-fit mechanism, a clamp, an adhesive, a magnetic chuck (see para. 0006, 0062, claim 4), and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) 	amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) 	present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the agitator including one or more propellers, tubes, or other elements configured to initiate and maintain a rotational velocity of the first cleaning medium,” wherein the term “elements” is interpreted under 35 USC 112(f). To the extent that “other elements” are not propellers or tubes—“other elements” is recited as an alternative to propellers and tubes—then the specification fails to disclose the structure of such “other elements.” Indeed, the specification only states “the agitator 330 can include one or more propellers, tubes, or other elements configured to execute the functions of the agitators . . . ” (para. 0067), without explaining what those “other elements” are. Because the specification fails to disclose sufficient corresponding structure that perform the entire claimed function, then the claim limitation lacks an adequate written description as required by 35 U.S.C. 112(a), because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. See MPEP § 2163.03.VI; see also MPEP § 2163.03.V (an original claim may lack written description support when the claim defines the invention in functional language but the disclosure fails to sufficiently identify how the function is performed).
Claims 2-7 are rejected because they depend on claim 1.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “other elements configured to initiate and maintain a rotational velocity of the first cleaning medium” (as recited in claim 1) invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure to the function. As explained above, the specification does not disclose the structure for such “other elements,” which are not propellers and not tubes. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure and clearly links them to the function so that one of ordinary skill in the art would recognize what structure perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure for performing the claimed function and clearly links or associates the structure to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-7 are rejected because they depend on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over SCHARTON (US Patent 4645542), in view of JIANG (Chinese Publication CN210374772, as translated by Espacenet).
Regarding claim 1, SCHARTON teaches a cleaning system (see fig. 1; see also annotated fig. 1 provided below).

    PNG
    media_image1.png
    889
    795
    media_image1.png
    Greyscale


SCHARTON’s cleaning system comprises:
a cleaning chamber (heat exchanger 10, fig. 1), comprising: 
a first sub-chamber (chamber 50, fig. 1; see also annotated fig. 1) configured to retain a first cleaning medium (water, see col. 7 line 16-20, claims 3, 15, 27, 39; a cleaning chemical, see col. 7 line 67 to col. 8 line 11, claims 4, 16, 28, 40); 
a second sub-chamber (see annotated fig. 1) adjacent to the first sub-chamber (see annotated fig. 1); 
a first divider (see annotated fig. 1) positioned between the first sub-chamber and the second sub-chamber (see annotated fig. 1), the first divider having a first aperture formed therein (see annotated fig. 1); 
a third sub-chamber (chamber 52, fig. 1; see also annotated fig. 1) adjacent to the second sub-chamber and configured to receive the first cleaning medium (water or cleaning chemical, as explained above); and 
a second divider (see annotated fig. 1) positioned between the second sub-chamber and the third sub-chamber (see annotated fig. 1), the second divider having a second aperture formed therein (see annotated fig. 1), the first aperture and the second aperture being configured to form a fluid path through the second sub-chamber (see annotated fig. 1);
a vacuum system (pump 82, fig. 1, col. 7 line 16-20) coupled to the third sub-chamber (coupled to chamber 52, see fig. 1), the vacuum system being configured to generate a pressure in the third sub-chamber that is less than a pressure of the first sub-chamber to induce a pressurized flow of the first cleaning medium from the first sub-chamber to the third sub-chamber (pump 82, which is connected to chamber 52 (see fig. 1), sucks the flushing water (see col. 7 line 16-20)); and 
a filtering system (filter 84, fig. 1, col. 7 line 16-20) coupled to the cleaning chamber (coupled to chambers 50 and 52, see fig. 1) and configured to filter the first cleaning medium (see fig. 1, col. 7 line 20-29).
SCHARTON’s first sub-chamber (chamber 50, fig. 1; see also annotated fig. 1) is structurally fully capable of retaining a first cleaning medium that comprises “a plurality of particles having an average diameter of about 0.5 mm to about 3 mm, the plurality of particles being selected from the group consisting of polymeric particles, ceramic particles, glass particles, polymer-coated glass particles, polymer-coated ceramic particles, and combinations thereof.” A person having ordinary skill in the art would understand that, given the relatively large size of the first sub-chamber and the relatively small size of the particles (average diameter of about 0.5-3 mm), the first sub-chamber is structurally fully capable of retaining the first cleaning medium comprising those particles.
SCHARTON does not explicitly teach: “an agitator coupled to the first sub-chamber, the agitator including one or more propellers, tubes, or other elements configured to initiate and maintain a rotational velocity of the first cleaning medium.”
JIANG teaches a cleaning system (see fig. 1) comprising a chamber (cooler 3), which comprises a first sub-chamber (cover 31), a second sub-chamber (unlabeled chamber between cover 31 and cover 34), a third sub-chamber (cover 34), a first divider (left end surface 32) between the first sub-chamber and the second sub-chamber (see fig. 1), and a second divider (right end face 33) between the second sub-chamber and the third sub-chamber (see fig. 1). 
JIANG also teaches an agitator (nozzles 41, fig. 2, para. 0021) coupled to the first sub-chamber (nozzles 41 in cover 31, see fig 1, para. 0021), wherein the agitator includes one or more tubes (nozzles 41). The tubes are structurally fully capable of initiating and maintaining a rotational velocity of the first cleaning medium (see para. 0024, water flowing from the nozzles form a vortex in the end cover (e.g., cover 31 and cover 34)). The vortex helps increase agitation between water and garbage/sediment so as to take away the garbage/sediment as much as possible (para. 0024).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify SCHARTON’s cleaning system to incorporate an agitator coupled to the first sub-chamber, the agitator including one or more tubes configured to initiate and maintain a rotational velocity of the first cleaning medium (see JIANG), with reasonable expectation of increasing cleaning efficiency, for several reasons. First, JIANG teaches that the agitator (nozzles 41) helps increase agitation between water and garbage/sediment so as to take away the garbage/sediment as much as possible. Given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate an agitator coupled to the first sub-chamber. Second, it’s well known in the art to have an agitator coupled to the first sub-chamber, the agitator including one or more tubes (see JIANG). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. An agitator (having tubes) coupled to the first sub-chamber, as incorporated, would serve the same function as before (e.g., agitating the cleaning medium), thus yielding predictable results.
Regarding claim 7, the combination of SCHARTON and JIANG teaches the cleaning system of claim 1. 
Although the combination does not explicitly teach “second vessel coupled to the second sub-chamber, the second vessel having a second cleaning medium and being configured to transport the second cleaning medium into the second sub-chamber,” such second vessel is reasonably expected. That’s because SCHARTON already teaches a fluid is supplied into the second sub-chamber (see annotated fig. 1 above; see at col. 4 line 35-38, secondary fluid 30 enters through inlet 44), and fluid is conventionally contained in a vessel; thus, this suggests the fluid comes from a vessel coupled to the second sub-chamber. 
Alternatively, it still would’ve been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of SCHARTON and JIANG to incorporate a second vessel coupled to the second sub-chamber, with reasonable expectation of supplying a second cleaning medium to the second sub-chamber. It’s well known in the art to couple a vessel to a chamber for supplying a fluid from the vessel to the chamber. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. A second vessel coupled to the second sub-chamber, as incorporated, would serve the same function as before (e.g., supplying fluid), thus yielding predictable results.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over SCHARTON and JIANG (as applied to claim 1), in view of DOWELL (US PGPUB 20180142966).
Regarding claim 2, the combination of SCHARTON and JIANG teaches the cleaning system of claim 1.
The combination does not explicitly teach: “a first coupling mechanism removably coupled to the first divider via the first aperture”; and “a second coupling mechanism removably coupled to the second divider via the second aperture.”
DOWELL teaches a fluid system (heat exchanger 142, fig. 6, para. 0002-03, 0022, 0032) comprising a chamber (shell, para. 0003, 0022), which comprises three sub-chambers (see annotated fig. 6, para. 0032), a first divider (the top plate piece 102, see annotated fig. 6) having a first aperture (hole 116, fig. 1 & 4, para. 0025-26; see also annotated fig. 6), and a second divider (the bottom plate piece 102, see annotated fig. 6) having a second aperture (hole 116, fig. 1 & 4, para. 0025-26; see also annotated fig. 6).

    PNG
    media_image2.png
    424
    763
    media_image2.png
    Greyscale

DOWELL further teaches a first coupling mechanism (sleeve 104, fig. 1-7, para. 0025; sleeve 146, fig. 8, para. 0037; the sleeve attached to the top plate piece 102 can be considered the first coupling mechanism) removably coupled (see para. 0035-37) to the first divider via the first aperture (coupled to a hole 116 of the top plate piece 102, see fig. 1 & 4; see also annotated fig. 6); and a second coupling mechanism (sleeve 104 or sleeve 146, as explained above; the sleeve attached to the bottom plate piece 102 can be considered the second coupling mechanism) removably coupled (see para. 0035-37) to the second divider via the second aperture (coupled to a hole 116 of the bottom plate piece 102, see fig. 1 & 4; see also annotated fig. 6). DOWELL teaches that by making each coupling mechanism (sleeve) removable, the tube can be easily removed and replaced for repair or cleaning (para. 0035).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of SCHARTON and JIANG to incorporate a first coupling mechanism removably coupled to the first divider via the first aperture and a second coupling mechanism removably coupled to the second divider via the second aperture (see DOWELL), with reasonable expectation of attaching and detaching tubes from the dividers, for several reasons. First, making something separable is considered obvious. See MPEP § 2144.04.C. SCHARTON already teaches a tube 20 is attached to the first divider and the second divider (see annotated fig. 1 of SCHARTON above); making the tube 20 separable would be considered obvious. Second, DOWELL teaches that by using a removable coupling mechanism, the tube can be easily removed and replaced for repair or cleaning (para. 0035); given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate such removable coupling mechanisms. Third, it’s well known in the art that a system can comprise a first coupling mechanism removably coupled to the first divider via the first aperture and a second coupling mechanism removably coupled to the second divider via the second aperture (see DOWELL). See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The first coupling mechanism and the second coupling mechanism, as incorporated, would still perform the same function as before (e.g., allowing the tube to be removably attached to the divider), thus yielding predictable results.

    PNG
    media_image1.png
    889
    795
    media_image1.png
    Greyscale

Regarding claim 3, the combination of SCHARTON, JIANG, and DOWELL teaches the cleaning system of claim 2. The combination teaches a component (tube 20) positioned in the second sub-chamber (see annotated fig. 1 of SCHARTON above), the component (tube 20) having: 
a first end (see annotated fig. 1 of SCHARTON) being removably coupled (see DOWELL at para. 0025, 0036-37, tube and sleeve can be coupled by friction fitting) to the first coupling mechanism (sleeve 104 or sleeve 146), 
a second end (see annotated fig. 1 of SCHARTON) being removably coupled (see DOWELL at para. 0025, 0036-37) to the second coupling mechanism (sleeve 104 or sleeve 146), 
an outside surface (see annotated fig. 1 of SCHARTON, outside wall of tube 20), and 
an inside surface (inside wall 24 of tube 20, see annotated fig. 1 of SCHARTON), the inside surface defining an internal passage extending from the first end to the second end (see annotated fig. 1 of SCHARTON, inside wall 24 defines an internal passage of tube 20 extending from one end to another end).  
Regarding claim 4, the combination of SCHARTON, JIANG, and DOWELL teaches the cleaning system of claim 2. The combination teaches wherein each of the first coupling mechanism (sleeve 104 or sleeve 146) and the second coupling mechanism (sleeve 104 or sleeve 146) comprises a press-fit mechanism or an adhesive (see DOWELL at para. 0025, 0035-37).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of SCHARTON and JIANG (as applied to claim 1), in view of DIGHTON (US Patent 5037955).
Regarding claim 5, the combination of SCHARTON and JIANG teaches the cleaning system of claim 1.
The combination does not explicitly teach: “a first temperature sensor coupled to the first sub-chamber.”
DIGHTON teaches a fluid system comprising a chamber (shell of heat exchanger H, fig. 1-1A) comprising a first sub-chamber (inlet head member 16, fig. 1), a second sub-chamber (section 10/11/12, fig. 1-1A), a third sub-chamber (outlet head member 44, fig. 1A), a first divider (tubesheet 14, fig. 1), and a second divider (tubesheet 38, fig. 1A). DIGHTON teaches a temperature sensor (instrument 56, fig. 1A) coupled to a sub-chamber (see fig. 1A, col. 3 line 34-37, col. 4 line 58-62).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of SCHARTON and JIANG to incorporate a temperature sensor coupled to a sub-chamber (see DIGHTON), with reasonable expectation of measuring temperature. First, because the combination of SCHARTON and JIANG already teaches cleaning medium having a temperature (see SCHARTON at col. 4 line 19-42) and because a temperature sensor is well known in the art, it would’ve been obvious to couple a temperature sensor to the various sub-chambers to monitor temperature. Second, coupling a temperature sensor to a sub-chamber is also well known in the art (see DIGHTON). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. A temperature sensor coupled to a sub-chamber, as incorporated, would still perform the same function as before (e.g., measuring temperature), thus yielding predictable results. In the resulting combination of SCHARTON, JIANG, and DIGHTON, the temperature sensor can be coupled to various sub-chambers, including the first sub-chamber.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of SCHARTON and JIANG (as applied to claim 1), in view of LEE (Korean Publication KR20120043834, as translated by Espacenet).
Regarding claim 6, the combination of SCHARTON and JIANG teaches the cleaning system of claim 1.
The combination does not explicitly teach: “a first vessel coupled to the first sub-chamber, the first vessel having the first cleaning medium therein and being configured to transport the first cleaning medium into the first sub-chamber”; wherein the first cleaning medium comprises “a plurality of particles having an average diameter of about 0.5 mm to about 3 mm, the plurality of particles being selected from the group consisting of polymeric particles, ceramic particles, glass particles, polymer-coated glass particles, polymer-coated ceramic particles, and combinations thereof.”
LEE teaches a cleaning system (see abstract, fig. 1) comprising a cleaning chamber comprising a first sub-chamber and a third sub-chamber (see annotated fig. 1 below). LEE teaches a first vessel (water tank 10, fig. 1, para. 0015) coupled to the first sub-chamber (see annotated fig. 1), the first vessel having the first cleaning medium (water, para. 0015) therein and being configured to transport the first cleaning medium into the first sub-chamber (see para. 0015, 0019-20, annotated fig. 1). LEE teaches the first cleaning medium (water) comprises ceramic particles (solid particles P may be made of ceramic, para. 0016) having diameter of about 1 to 1.5 mm (para. 0016), which falls within the claimed range of “about 0.5 mm to about 3 mm.” LEE teaches that the particles can enhance cleaning (see para. 0016, “provide a cleaning action by impact and turbulent flow”).

    PNG
    media_image3.png
    510
    748
    media_image3.png
    Greyscale

Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of SCHARTON and JIANG to incorporate a first vessel (e.g., water tank 10) coupled to chamber 50—wherein the first vessel has a first cleaning medium (water) comprising ceramic particles with diameter of about 1 to 1.5 mm—with reasonable expectation of supplying the first cleaning medium from the first vessel to the first sub-chamber, for several reasons. First, because the ceramic particles have the benefit of enhancing cleaning, a person having ordinary skill in the art would’ve been motivated to incorporate those particles into the cleaning medium (which is supplied from the first vessel). Second, it’s well known in the art that: a vessel can be coupled to a chamber for supplying a cleaning medium (e.g., water) from the vessel to the chamber (see LEE); the vessel has the cleaning medium (e.g., water) comprising ceramic particles with diameter of about 1 to 1.5 mm (see LEE). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. A first vessel (having the first cleaning medium comprising the ceramic particles) coupled to the first sub-chamber, as incorporated, would serve the same function as before (e.g., supplying the first cleaning medium comprising the particles), thus yielding predictable results.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including SMITH (US PGPUB 20030102011). SMITH teaches using silica particles to clean pipes—the particles have diameter of 10-1000 microns and a liquid carrier—and the particles provide the benefit of “abrad[ing] the surface in a controlled fashion without scratching or wearing the mechanical integrity of the surface being cleaned” (para. 0032).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.Z.Z./Examiner, Art Unit 1714

/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714